Citation Nr: 0710688	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-17 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen the claim of 
service connection for erythema multiforme has been received.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome (IBS).

4.  Entitlement to a rating in excess of 10 percent for low 
back disability, from April 27, 2000, to March 17, 2005.

5.  Entitlement to a rating in excess of 20 percent for low 
back disability, since March 18, 2005.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to October 1996.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision, in which the RO, 
inter alia, declined to reopen the veteran's claim for 
service connection for erythema multiforme, denied the 
veteran service connection for fibromyalgia, continued the 
veteran's noncompensable rating for IBS, and continued the 
veteran's 10 percent rating for low back disability 
(characterized as low back pain).  The veteran filed a notice 
of disagreement (NOD) in May 2002, and the RO issued a 
statement of the case (SOC) in June 2002.  In September 2002, 
the veteran requested an extension to file his substantive 
appeal, and in September 2002, the RO granted a 60-day 
extension.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in November 
2002.

In March 2003, the RO assigned a 10 percent rating for IBS, 
effective April 27, 2000.  In January 2006, the RO assigned a 
20 percent rating for low back disability, effective March 
18, 2005.

In January 2007, the veteran and his friend testified during 
a hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

While the RO has assigned higher ratings of 10 percent for 
IBS and 20 percent for low back pain during the pendency of 
this appeal, as higher ratings are available for each 
disability, and the appellant is presumed to be seeking the 
maximum available benefit, the claims for increased ratings 
remain viable on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board points out that, in January 2007, after the RO 
certified the veteran's appeal to the Board, the Board 
received an October 2006 VA magnetic resonance imaging (MRI) 
report, which is pertinent to the veteran's claims for higher 
ratings for low back disability.  

The Board's decision on the petition to reopen the claim for 
service connection for erythema multiforme, as well the 
claims for service connection for fibromyalgia and for an 
increased rating for IBS is set forth below.  The claims for 
an increased rating for low back disability are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  In June 1998, the RO denied the veteran service 
connection for erythema multiforme.  Although the RO notified 
him of the denial in a June 1998 letter, the veteran did not 
initiate an appeal.  

3.  The medical evidence received since the June 1998 
decision is cumulative and redundant of evidence that was 
previously before agency decision makers, and evidence that 
is not so significant that it must be considered in order to 
fairly adjudicate the merits of the claim for service 
connection for erythema multiforme.

4.  There is no competent evidence establishing that the 
veteran has current fibromyalgia.

5.  The veteran's IBS has been manifested, predominately, by 
severe symptoms consisting of complaints of alternating 
diarrhea and constipation, and abdominal pain.


CONCLUSIONS OF LAW

1.  The June 1998 RO decision that denied the claim for 
service connection for erythema multiforme is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
erythema multiforme are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for fibromyalgia are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  Affording the veteran the benefit of then doubt, the 
criteria for a 30 percent rating for IBS are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7319 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Dingess/Hartman also held that in rating cases, 
a claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code, and 
that VA must provide information regarding the effective date 
that may be assigned.  Id.

Pertinent VA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini, 18 Vet. App. at 119.  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a September 2000 letter, the RO notified 
the veteran that his claim for service connection for 
erythema multiforme had been previously denied in June 1998 
and informed him that to reopen his claim, the RO needed new 
and material evidence to show that his erythema multiforme 
was incurred in or aggravated by his military service.  In a 
January 2004 letter, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claims for service connection and the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  As the RO 
explained the type of evidence needed to establish each 
element of a claim for service connection, as well as 
explained what constitutes new and material evidence to 
reopen such a claim, the RO has met the requirements of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (that a veteran must be 
notified of both the criteria to reopen a claim for service 
connection and to establish the underlying claim therefor).

As discussed above, the first three of Pelegrini's content of 
notice requirements have been met in this appeal.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted evidence in support of his claims.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claims.  Accordingly, on these facts, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20. 1102 (2006).  
Regarding the timing of the VCAA notice, the January 2006 
supplemental SOC (SSOC) reflects readjudication of the claims 
after issuance of the above notice.  Hence, the appellant is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

Regarding Dingess/Hartman, a March 2006 RO letter informed 
the appellant how disability evaluations and effective dates 
are assigned and the type of evidence that impacts those 
determinations.  In addition, the Board finds that the 
veteran was notified regarding all possible rating formulas 
for his IBS in the SOC and SSOCs, and that this suffices for 
Dingess/Hartman.  Regarding the timing of the letter, as with 
the January 2004 notice, the Board finds that the veteran was 
not prejudiced by receiving notice after the adjudication of 
his claims (particularly since, with respect to the claims 
herein denied, no disability rating or effective date is 
being, or is to be, assigned).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service VA medical records, 
private medical records, and VA contracted medical 
examination reports.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 527 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp., 159 F.3d at 549.

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A.  Petition to Reopen Claim for Service Connection
for Erythema Multiforme

The veteran's claim for service connection for erythema 
multiforme previously was considered and denied.  In a June 
1998 decision, the RO denied the veteran's claim for service 
connection for erythema multiforme.  The evidence of record 
then consisted of the veteran's service medical records, a VA 
examination report, and private medical records.

The service medical records show that in September 1990, the 
veteran was diagnosed with tinea versicolor.  In February 
1993, the veteran was noted to have hives on his face, trunk 
and legs.  The diagnosis was urticaria questionably secondary 
to Naprosy.  In April 1993, the veteran was diagnosed with 
urticaria.  His August 1994 and March 1995 Reports of Medical 
History show that the veteran reported having hives.

The January 1997 VA examination report reflects a diagnosis 
of probable tinea versicolor.

Private medical records from the Langley Air Force Base show 
that in April 1997, the veteran was diagnosed with chronic 
erythema multiforme.  A June 1997 record shows a diagnosis of 
dermophytosis and another June 1997 record shows a diagnosis 
of nommular eczema versus pityriasis rosea.  A July 1997 
record also shows a diagnosis of chronic erythema multiforme.

An August 1997 VA examination report reflects a diagnosis of 
erythema multiforme off and on, in remission at the present 
time.

In June 1998, the RO denied the veteran's claim for service 
connection for erythema multiforme on the basis that the 
disability was a known clinical diagnosis, which was not 
incurred in or aggravated during a period of service.  
Although notified of the denial in a June 1998 letter, the 
veteran did not initiate an appeal.  Hence, that decision is 
final as to the evidence of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. 38 U.S.C.A. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed the current claim for service connection 
for erythema multiforme on August 7, 2000.

Regarding petitions to reopen received prior to August 29, 
2001, as in this case, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or 
"merely cumulative" of other evidence then of record.  This 
analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in June 1998).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the June 1998 RO rating decision, evidence added to the 
claims file pertinent to the veteran's claim for service 
connection for erythema multiforme primarily consist of June 
1996 private medical records, which continue to show a 
diagnosis of erythema multiforme, a May 1999 VA medical 
record that also shows a diagnosis of erythema multiforme, 
and an April 2000 VA medical record that shows the veteran 
reported being diagnosed with erythema multiforme (cause 
unknown) in 1994 at an outside hospital.  

Clearly, as indicated above, the medical evidence received 
since the June 1998 RO denial continues to show a current 
diagnosis of the veteran's erythema multiforme disability but 
does not show that the veteran's current disability was 
incurred in or aggravated by service.  Therefore, the Board 
finds that the newly submitted evidence is cumulative or 
redundant of previously submitted evidence, and the evidence 
is not so significant that it must be considered in order to 
fairly adjudicate the merits of the claim for service 
connection for erythema multiforme.  In this regard, there is 
no indication that the veteran's current disability is 
related to his service.

The only other evidence added to the record consists of the 
veteran's assertions during the April 2000 VA outpatient 
treatment and during his January 2007 Board hearing.  
However, the veteran is not shown to possess the appropriate 
medical expertise and training to competently offer a 
probative opinion as to whether his erythema multiforme is 
medically related to service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As such, any statements purporting to do so 
cannot constitute material evidence.  Where as here, the 
claim turns on a medical matter, unsupported lay statements 
without more, even if new, can never serve as a predicate to 
reopen a previously-disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims file since the 
June 1998 RO denial constitutes new and material evidence to 
reopen the claim for service connection for erythema 
multiforme.  As such, the RO's June 1998 decision, remains 
final, and the appeal must be denied.  As the veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the finally-disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

B.  Service Connection for Fibromyalgia

The veteran asserts that he has fibromyalgia that is related 
to his service.  After review of the evidence of record, 
however, the Board finds that service connection for the 
veteran's claimed fibromyalgia is not warranted.

The veteran's service medical records show various complaints 
of joint pain and fatigue.  A January 1994 record shows a 
diagnosis of myofascial pain after a motor vehicle accident.  
Another January 1994 record shows the veteran complained of 
recurrent fatigue.  An April 1994 record shows the veteran 
complained of chronic pain since a motor vehicle accident in 
1990.  Another April 1994 record shows the veteran complained 
of chronic fatigue for three years.  An April 1994 record 
shows a diagnosis of fatigue.  A July 1995 Report of Medical 
History shows that the veteran reported having arthritis.  He 
was noted to have painful joints, and sporadic discomfort to 
neck, shoulder, knees, and wrists; nothing was determining.  
A March 1996 record noted that the veteran had arthralgias in 
the spine and joints, hands and wrists, elbows, knees, and 
shoulder.  An April 1996 rheumatology consultation shows the 
veteran complained of chronic myofascial pain after a motor 
vehicle accident in 1990.  A May 1996 record shows a 
diagnosis of chronic myofascial pain after an accident.  

Post-service, a January 1997 VA examination report shows a 
diagnosis of myofascial pain syndrome.

An August 1997 VA treatment record shows a diagnosis of 
myalgia and myositis.

An April 2000 VA treatment record shows a complaint of 
multiple joint arthralgias.  The veteran described 
intermittent deep joint pain that came and went in several 
joints including his finder (index, middle, ring, and pinky), 
proximal interphalangeal joints, wrists, elbows, knees, and 
ankles.  The pertinent diagnosis was multiple joint 
arthralgias-temporal relationship to Persian Gulf.

An April 2000 VA treatment record shows a diagnosis of 
questionable fibromyalgia.

In February 2003, the veteran underwent a VA examination.  
The veteran reported symptoms of chronic fatigue, diarrhea, 
sleep disturbance, and joint pain in all joints.  He stated 
the condition of fibromyalgia existed since 1997.  After 
physical examination, the physician stated that the veteran 
did not meet the criteria for fibromyalgia.

The Board finds that the medical evidence in this case fails 
to establish the veteran has a current diagnosis of 
fibromyalgia.  Although the veteran complained of joint pain 
and fatigue in service, the February 2003 VA examiner has 
found that the veteran did not meet the criteria for 
fibromyalgia and the April 2000 VA treatment record only 
shows a questionable diagnosis of fibromyalgia.  No other 
evidence of record shows a diagnosis of fibromyalgia and the 
veteran and his representative have not presented any other 
evidence showing a diagnosis of fibromyalgia.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Hence, where, as here, competent evidence 
does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the instant case, the claim for service 
connection for fibromyalgia must be denied because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

In addition to the medical evidence, in adjudicating the 
claim for service connection for fibromyalgia, the Board has 
considered the veteran's assertions.  While the Board does 
not doubt the sincerity of the veteran's belief that he has a 
current diagnosis of fibromyalgia that is related to service, 
this claim turns on the matter of medical diagnosis.  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
that reason, the veteran's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claim.

For all the foregoing reasons, the claim for service 
connection for fibromyalgia must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, in the absence of any competent evidence 
to support the claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




III.  Increased Rating for IBS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's IBS as irritable colon 
syndrome under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2006).

A 10 percent rating is assigned for moderate irritable colon 
syndrome when there are frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
assigned for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2006).

A July 1999 VA X-ray of the small bowel revealed a normal 
small bowel follow through.

An April 2000 VA treatment record shows that the veteran 
reported a history of weekly to biweekly loose stools with 
occasional stool incontinence early after returning from the 
Persian Gulf.  Currently, he had less frequent loose stools 
and abdominal cramping, but this did occur every two to three 
months for one to two periods.

Another April 2000 VA treatment record shows that the 
veteran's stools were formed, his abdomen was non-distended 
and bowel sounds were present.

An April 2000 VA gastrointestinal consultation reveals that 
the veteran's abdomen was soft, nontender, non-distended, 
with no masses, ascites, organomegaly, or stigmata chronic 
liver disease, and with normal bowel sounds.  An August 2000 
VA treatment record shows similar findings.

In October 2000, the veteran underwent a VA examination.  The 
veteran reported having problems with diarrhea and abdominal 
pain for several years.  His last attack was last week when 
he had diarrhea and cramps.  He took medication, which 
helped.  The veteran's weight was noted to be 174 pounds.  
Physical examination of the abdomen revealed the abdomen to 
be soft with some bilateral tenderness in the lower quadrant 
without rebound.  Bowel sounds were slightly hyperactive.  
The diagnosis was irritable bowel syndrome with ileocolonic 
stricture and chronic diarrhea.

In February 2003, the veteran underwent a VA examination.  
The veteran reported that his IBS caused loss of weight from 
185 pounds to 149 pounds within a six-month period.  He also 
reported nausea, vomiting, diarrhea, chronic constipation, 
and alternating diarrhea and constipation with night cold 
sweats.  He denied having any fistulas.  Abdominal pain 
occurred at least two to three times a week, which was 
present for two-thirds of the time and was a general upper 
right and left quadrant pain.  There was also bloating and 
when the symptoms occurred, he was unable to do anything.  He 
took medication, which caused constipation with painful 
episodes of functional impairment that resulted in inability 
to do anything when the symptoms exacerbated.  The veteran 
reported losing many days from work because of this 
condition.  The veteran's weight was 177 pounds.  Physical 
examination of his abdomen revealed it to be soft but tender 
to palpation over the left upper quadrant more than the right 
upper quadrant.  There was no stria on the abdominal wall.  
The bowel sounds were hyperactive.  There was no ascites.  
The examiner noted that the veteran had a mild anemia but was 
not malnourished.

In March 2005, the veteran underwent a VA examination.  The 
veteran reported that his IBS affected his body weight, which 
went from 189 pounds to 179 pounds within a one-month period.  
He also reported suffering from abdominal pain located at the 
periumbilical, which occurred more than two-thirds of the 
year.  The abdominal pain occurred prior to defecation.  He 
also experienced nausea and vomiting, diarrhea, and 
alternating diarrhea and constipation.  These symptoms 
occurred constantly.  The veteran's functional impairment was 
urgency when he must defecate.  The condition resulted in two 
times lost from work per month.  The veteran's weight was 177 
pounds.  Examination of the abdomen revealed that the liver 
was not palpable and there was no tenderness present.  It was 
noted that the veteran's ileocolonic stricture did not cause 
significant anemia and did not cause malnutrition.

During his January 2007 Board hearing, the veteran testified 
that his IBS affected his job.  He stated that the prior 
week, he had an episode of pain and urgency.  He was supposed 
to return to work, but the symptoms occurred and he had to 
take off from work.  Attacks also occurred while he was at 
work.  He stated that he had attacks at least two to three 
times per week while at work.  His attacks interrupted his 
work in the last year approximately four times.  He was 
prescribed Bicyclomine for his IBS.  The veteran's friend 
testified that she witnessed the veteran running to the 
bathroom several times a day.

Considering the evidence in light of the above criteria, and 
affording the veteran the benefit of the doubt on the 
question of the severity of his IBS, the Board finds that a 
30 percent rating for the veteran's IBS is warranted. 

As indicated above, the veteran has been diagnosed with 
chronic diarrhea.  In addition, his abdomen was noted to be 
tender on two different examinations.  Moreover, the veteran 
has testified during his Board hearing and reported during VA 
examinations that he has constant symptoms of diarrhea, 
constipation, and abdominal pain.  The veteran has also 
testified that he lost four days from work last year because 
of his IBS and he stated that his IBS affects his work in 
that he would need to have someone replace him at times 
because of his IBS.  The veteran's friend testified during 
the Board hearing that the veteran would constantly run to 
the bathroom.  The Board notes that the veteran and his 
friend are competent to testify as to his symptoms (see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995)), and that, 
given the consistency of these assertions, such constitutes 
credible evidence as to the severity of the veteran's 
disability.  

On the basis of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran has symptoms of IBS that are severe with 
alternating diarrhea and constipation with more or less 
constant abdominal distress, warranting assignment of the 
maximum 30 percent rating for that disability under 
Diagnostic Code 7319 is warranted.

That said, the Board also finds that the record presents no 
basis for assignment of any higher rating for IBS.  The 
disability is not shown to involve any manifestations to 
warrant evaluation of the disability under any other 
pertinent provision of VA's rating schedule.  Moreover, there 
is no showing that the veteran's service-connected IBS 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006) 
(cited to in the January 2006 SSOC).  The Board has already 
considered the veteran's assertions (to include that he needs 
someone to replace him at work, at times, when he has 
unexpected attacks) in assigning the 30 percent rating; 
however, marked interference with employment (i.e., beyond 
that contemplated in the assigned rating has not been shown).  
Moreover, there is no objective evidence that the disability 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that a 30 
percent, but no higher, rating for service-connected IBS is 
warranted.

ORDER

As new and material evidence to reopen the claim of service 
connection for erythema multiforme has not been received, the 
appeal as to this matter is denied.

Service connection for fibromyalgia is denied.

A rating of 30 percent for IBS is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.


REMAND

Regarding the claims for higher ratings for the low back, the 
Board notes that, during the January 2007 Board hearing, the 
veteran's representative contended that the veteran's low 
back pain had become progressively worse since the last March 
2005 VA examination.  Given the allegation of worsening 
disability, the veteran must be afforded a new examination to 
obtain pertinent medical information as to the severity of 
low back pain.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the RO should arrange for the veteran to undergo 
a VA-contracted orthopedic examination at an appropriate VA 
medical facility or private facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in denial of the claims for 
increase.  38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled orthopedic examination, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Centers (VAMCs) in Hampton, Virginia, and in 
Washington, DC, dated up to August 2003.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Hampton and DC VAMCs since 
August 2003, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2006) as regards requesting records from Federal 
facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession.  While, as indicated above, the RO 
has furnished notice consistent with Dingess/Hartman (cited 
to above), the RO should ensure that its notice meets the 
requirements of all pertinent legal authority implementing or 
interpreting the VCAA and the duties imposed thereby.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.  For the sake of efficiency, the RO should consider 
the evidence submitted directly to the Board-the October 
2006 MRI report-in adjudicating the claims, notwithstanding 
the waiver of RO consideration of this evidence.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Hampton 
and DC VAMCs all pertinent records of 
evaluation and/or treatment of the 
veteran's low back, from August 2003 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claims on 
appeal.  The RO should also invite the 
veteran to submit all pertinent evidence in 
his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO should ensure that its notice meets 
the requirements of all pertinent legal 
authority implementing or interpreting the 
VCAA and the duties imposed thereby, to 
include clear explanation that the veteran 
has a full one-year period to respond, 
although VA may decide the claims within 
the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo an 
orthopedic examination of his low back, by a 
physician, at an appropriate VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should conduct range of 
motion testing of the low back, expressed 
in degrees.  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins.  
In addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
low back due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

Further, the physician should indicate 
whether the veteran experiences localized 
tenderness, muscle spasm, or guarding; 
and, if so, whether such muscle spasm or 
guarding is severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The physician should 
also indicate whether the veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable).  

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report for the 
scheduled  examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims remaining on appeal.  
If the veteran fails to report to the 
scheduled examination, the RO should apply 
the provisons of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
consider each claim in light of all 
pertinent evidence ( to include that 
received by the Board in January 2007) and 
legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


